IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                December 17, 2009
                               No. 09-50322
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee

v.

MARICELA HERNANDEZ,

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 2:06-CR-901-3


Before REAVLEY, JOLLY, and OWEN, Circuit Judges.
PER CURIAM:*
      This court previously remanded this case for resentencing due to a
mathematical error in the district court’s drug quantity determination. See
United States v. Hernandez, 299 F. App’x 413, 414-416 (5th Cir. 2008). On
remand, the district court corrected the mathematical error and resentenced the
appellant, Maricela Hernandez, to 110 months of imprisonment on her jury
conviction of conspiracy to possess with intent to distribute more than 100



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                 No. 09-50322

kilograms of marijuana.     Hernandez now appeals from the district court’s
judgment upon remand, arguing that the district court erred by assessing an
extra 477 kilograms of marijuana because there is no evidence to connect her to
the activity described in Presentence Report (PSR) paragraphs 34-36 and
paragraph 39. She further argues that because she is being held accountable for
conduct by others in a jointly undertaken criminal activity, the district court
erred by failing to make particularized findings regarding the elements of
foreseeability and the scope of the agreement.
      Hernandez is requesting that this court reexamine issues that were
previously addressed and rejected by this court in its remanding opinion. See
Hernandez, 299 F. App’x at 415-16. Hernandez’s arguments are therefore barred
by the law of the case doctrine. See United States v. Matthews, 312 F.3d 652, 657
(5th Cir. 2002).    Moreover, the mandate rule forecloses relitigation of
Hernandez’s arguments. See United States v. Lee, 358 F.3d 315, 320-21 (5th Cir.
2004). Exceptions to the law of the case doctrine and the mandate rule are not
applicable in this case. See id. at 320 n.3; Matthews, 312 F.3d at 657.
      AFFIRMED.




                                       2